DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action).
Claim 1, Nakamura teaches a device (i.e. vacuum vessel: ¶5) comprising the following structure:
●a lower plate (i.e. lower member 14 in plate form (Fig1) or hot plate 17 or cool plate 18:
¶6),
●an upper cover (i.e. upper lid 13: ¶6) configured to form a closed space together 
with the lower plate (see Figure 1 of Nakamura below with annotation added by examiner), and 
●pressure reducer (i.e. vacuum pump: ¶11) for reducing pressure in the closed
space (abstract; ¶11).
	With respect to the claim limitation of the device being an “adhesive layer forming” device, the claim limitation of “for forming an adhesive layer by removing solvent in a coating film coated and formed on one surface of a semiconductor wafer”, and the claim limitation of “on which the semiconductor wafer is placed”, these claim limitations refer to an intended use of the claimed device. A recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the case of Nakamura, the device is for forming an adhesive layer (i.e. EHPE-3150 is an epoxy resin which is adhesive-sticky: ¶11) by removing a solvent (i.e. abstract: L3-6) in a coating film coated and formed (¶7; ¶11 L1-3) on one surface of a semiconductor wafer (i.e. substrate 11: ¶6; i.e. silicon wafer: ¶1 and ¶7; ¶11). Moreover, Nakamura specifically recites the following in the abstract:

    PNG
    media_image1.png
    233
    748
    media_image1.png
    Greyscale

Also, Nakamura specifically recites the following in paragraph 11:

    PNG
    media_image2.png
    93
    910
    media_image2.png
    Greyscale

Also, Nakamura teaches that the semiconductor wafer is placed on the lower plate. See paragraph 11 where the semiconductor wafer is placed on proxy 16 (¶6) which are on the surface of the lower plate – shown in Figure 1, the left uppermost box. Thus, the structure of Nakamura is an adhesive layer forming device capable of performing the intended use, so it meets the claim.

    PNG
    media_image3.png
    482
    625
    media_image3.png
    Greyscale

Claim 1, Nakamura does not teach that the closed space has a volume of 10 liters or less.
Claim 1, Nakamura’029 teaches a device (i.e. vacuum chamber: ¶16) comprising the following structure:
●a lower plate (i.e. hot plate 13: ¶16),
●an upper cover (i.e. upper lid 13: ¶6) configured to form a closed space (see Figure 1
of Nakamura’029 below with annotation added by examiner), and 
●pressure reducing means (i.e. vacuum pump 18: ¶18) for reducing pressure in the
closed space (abstract; ¶11).
Nakamura’029 teaches a vacuum pump for reducing pressure in the closed space where the vacuum pump is a pressure reducing means having the same function as claimed. Moreover, Nakamura’029 specifically recites the following in the abstract:

    PNG
    media_image4.png
    151
    747
    media_image4.png
    Greyscale

Also, Nakamura’029 specifically recites the following in paragraph 17:

    PNG
    media_image5.png
    317
    906
    media_image5.png
    Greyscale

Also, Nakamura’029 teaches that the semiconductor wafer is placed on the lower plate (¶20; Fig1). Thus, the structure of Nakamura’029 is an adhesive layer forming device capable of performing the method discussed above for Nakamura’029. Nakamura’029 teaches that the closed space has a volume of 4 liters (¶24).

    PNG
    media_image6.png
    423
    447
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura that the closed space has a volume of 4 liters in that Nakamura’029 indicates that, in an essentially identical apparatus to Nakamura, 4 liters is a well-known and conventional vacuum vessel volume to use wherein in choosing the volume of the vessel one would be motivated to use that volume which is known where successful results may be expected. Note that 4 liters falls within the claimed range of 10 liters or less. Note further that MPEP 2144.05(II)(A) indicates: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 1, Nakamura modified teaches the adhesive layer forming device according to claim 1. Nakamura modifies teaches that the lower plate includes a placing stand, of proxy 16 (¶6), on which the semiconductor wafer is placed. 
Claim 1, Nakamura modified does not teach that the upper cover includes a flange part on a circumference of the upper cover and a groove around the placing stand and configured to contact the flange part thereby forming the closed space.
Lee teaches a processing chamber 210 for an extracting process on a semiconductor wafer W (¶s1, 18, 51; Fig3), the processing chamber 110 having a dome shaped upper cover (i.e. “dome-shaped cover” 213: ¶52) forming a closed space. Lee teaches that the processing chamber 210 includes a lower plate 211 includes a placing stand 212 on which the semiconductor wafer W is placed (¶52). Lee teaches that it is conventional and well-known in the art that the upper cover include flange part on a circumference of the upper cover and around the placing stand. See Figure 3 of Lee below with annotations added by the examiner:

    PNG
    media_image7.png
    426
    614
    media_image7.png
    Greyscale

Moore teaches an upper cover (oil pan) for attachment to an engine where the upper cover includes a flange 19 on a circumference of the upper cover having screw holes 20 with screws in each screw hole 20 -- placed around the flange 19. The screws are place in grooves in the engine where the grooves are configured to contact the flange part (i.e. the flange itself and screws of the flange) thereby forming a closed space when attached to the engine (pg9; Fig1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided a flange part on a circumference of the upper cover and around the placing stand as suggested by Lee to be conventional and well-known the art, and to have provided the flange part with screw holes 20 with screws in each screw hole 20 -- placed around the flange part where the screws are place in grooves on the lower plate -- the grooves configured to contact the flange part (i.e. the flange itself and screws of the flange) thereby forming a closed space in that Moore teaching this combination a well-known and conventional means of attachment where the upper cover in Nakamura can be easily removed and replaced between the stages of the process.
Claim 4, Nakamura modified teaches the adhesive layer forming device according to claim 1 wherein the device comprises heater for heating the coated film. In Nakamura, the device is for forming an adhesive layer (i.e. EHPE-3150 is an epoxy resin which is adhesive-sticky: ¶11) by removing a solvent (i.e. abstract: L3-6) in a coating film coated and formed (¶7; ¶11 L1-3) on one surface of a semiconductor wafer (i.e. substrate 11: ¶6; i.e. silicon wafer: ¶1 and ¶7; ¶11). Heating of the coated film is conducted using the lower plate (i.e. hot plate 13: ¶16; ¶9). 
Claim 6, Nakamura teaches the adhesive forming device according to claim 1 wherein when closed, the closed space does not have ventilation to the outside at the lower plate and walls.
Claim 6, Nakamura modified does not teach a thermocouple in the lower plate. However, thermocouples in a plate holding a member being treated is conventional and well-known in the art such that the temperature of the plate can be closely monitored during the process to achieve optimal results; and, for this reason it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included such in Nakamura modified.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action) as applied to claim(s) 1, 4, and 6 above and further in view of Kakimura (JP2006324560A).
Claim 2, Nakamura modified teaches the adhesive layer forming device according to claim 1, wherein a portion of the upper cover has a shape wherein this portion serves as a ceiling of the closed space. The ceiling in Nakamura modified is flat. See Figure 1 of Nakamura above with annotation added by examiner.
Claim 2, Nakamura modified does not teach that the shape of the portion of the ceiling is a dome shape. 
Kakimura teaches a device (i.e. vacuum drying apparatus: “TECH-SOLUTION” ¶1) comprising the following structure:
●a lower plate (i.e. base portion 13: “BEST MODE” ¶2),
●an upper cover (i.e. lid 41 or lid 51: “BEST MODE” ¶5 ¶22) configured to form a closed
space together with the lower plate (Figs2,5), and 
●pressure reducing means (i.e. vacuum pump 34: “BEST MODE” ¶3) for reducing
pressure in the closed space (abstract).
See Figures 2 and 5 of Kakimura shown below with annotations added by examiner:

    PNG
    media_image8.png
    364
    543
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    425
    543
    media_image9.png
    Greyscale

In Kakimura, the device is for forming a thin film layer by removing a solvent (abstract) in a coating thin film provided and formed on one surface of a semiconductor wafer (i.e. substrate W: “BEST MODE” ¶1; i.e.  semiconductor wafer: abstract – “BACKGROUND ART”). Moreover, Kakimura specifically recites the following in the abstract (highlights added):

    PNG
    media_image10.png
    238
    1134
    media_image10.png
    Greyscale

Also, Kakimura specifically recites the following in “BEST MODE” (¶2) (highlights added): 

    PNG
    media_image11.png
    171
    1111
    media_image11.png
    Greyscale

Also, Kakimura teaches that the semiconductor wafer is placed on the lower plate. See “BEST MODE” (¶2) the semiconductor wafer is placed on support pins 15 which are on the surface of the lower plate – shown in Figures 2 and 5. Kakimura teaches the upper cover may have the flat shape shown in Figure 2 or be “dome-shape” as shown in Figure 5 (“BEST MODE” ¶21). Kakimura recites (highlights added):

    PNG
    media_image12.png
    167
    1141
    media_image12.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura modified that the shape of the portion of the ceiling is a dome shape in that Kakimura teaches this shape disperses the pressure from outside the effectively prevent lid deformation; and, weight reduction can be achieved since the intensity/strength of the closed space is reduced.

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2003305405A – will be referred to as Nakamura in the Office action) in view of Nakamura (JP2003145029A – will be referred to as Nakamura’029 in the Office action) and Kakimura (JP2006324560A) as applied to claim(s) 2 above and further in view of Shamouiliam (US 6,478,924 B1) and Sheelavant (US 10,041,842 B2).
Claim 3, Nakamura modified teaches the adhesive layer forming device according to claim 2.
Claim 3, Nakamura modified does not teach (a) that a part of the dome shape (or the upper cover) is made of metal and (a) that the upper cover has a thickness of 2mm or less.
With respect to (a) above, Shamouiliam teaches a processing chamber 110 for plasma processing semiconductor wafer 50 (c2 ¶9; Fig1), the processing chamber 110 having a dome shaped upper cover forming a closed space under vacuum (c2 ¶9). The dome shaped upper cover is made of metal (c2 ¶9) and can be easily formed using conventional machining and molding techniques. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Nakamura modified that a part of the dome shape (or the upper cover) is made of metal in that Shamouiliam teaches in the same art that metal is conventional and well-known material from which to make an upper cover where successful results may be expected and wherein an upper cover of metal can be easily formed using conventional machining and molding techniques.
With respect to (b) above, Sheelavant teaches a device for processing a semiconductor under heat and vacuum in a closed chamber (c1 ¶1; c2 ¶5; Fig 1) having an upper cover (“upper dome 128”: c4 ¶1). Sheelavant indicates that the thickness of the upper cover may be varied for minimizing thermal memory – thus indicating this thickness value to be a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the thickness of the upper cover to within the claimed range in that Sheelavant indicates the thickness value to be a result effective variable for the purpose of minimizing thermal memory. Note further that MPEP 2144.05(II)(A) indicates: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Prior Art of Record
	The following prior art is made of record: Emeis teaches a flange-groove combination in a semiconductor treating device. Takahashi teaches a flange/groove combination in a semiconductor treating device. Senzaki teaches a flange/groove combination in a semiconductor treating device.

Allowable Subject Matter
Claim(s) 7-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response Section
Applicant indicates that Moore does not teach a groove that accommodates the flange of the pan. In response, the art rejection indicates providing the flange part in Nakamura in view of Lee screw holes 20 (with screws in each screw hole 20) -- placed around the flange part where the screws are placed in grooves on the lower plate -- the grooves are the holes on the lower plate that receive the screws. In response to applicant's argument that Moore is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Moore demonstrates how to attach a flange of an upper cover to a lower plate in general – claim 1 desires how to attach a flange of an upper plate to a lower plate. In Nakamura the vessel is a vacuum vessel (¶5) and is thus already leak proof such that adding Moore will not degrade the vacuum pressure in the vacuum vessel. It merely provides a secondary means to further secure the upper over to the lower plate.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745